__________

                                  95-1768
                                __________

James W. Chambers,                  *
                                    *
      Appellant,                    *
                                    *
      v.                            *  Appeal from the United States
                                    *  District Court for the
Morgan Warren; Bill Rodgers;        *  Eastern District of Missouri
Rick Jones; William Kitchell;       *
Fred Johnson; Allen Luebbers;       *            [UNPUBLISHED]
Paul K. Delo; Dora B. Schriro,      *
                                    *
      Appellees.                    *
                               __________

                         Submitted:   Sepember 12, 1995

                             Filed:    December 1, 1995
                                 __________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                               __________


PER CURIAM.


     Missouri inmate James W. Chambers appeals from an order of the
district court1 granting summary judgment in favor of defendant prison
officials in this 42 U.S.C. § 1983 action.    We affirm.


     Chambers filed two informal grievances against correctional officers
during July 1993.    One alleged that a correctional officer had stolen
photos of Chambers' wife from his cell and scratched his television.   In
the other Chambers claimed that a guard had set him up with a small
quantity of marijuana.   Chambers received conduct




     1
      The Honorable Charles A. Shaw, United States District Judge
for the Eastern District of Missouri.
violations based on the content of the two grievance letters.           The first
violation was for giving false information and the second for insulting
behavior.    The defendant prison officials concluded Chambers was guilty in
each instance based solely on the statements of the guards he had accused
of wrongdoing.      He was given suspended activity restrictions for each
violation.


     On appeal within the prison grievance system, both conduct violations
were expunged in October 1993.        In exchange, Chambers agreed in writing
that the expunctions were the final resolutions of his grievances.


     This federal court action had been filed a month earlier.            Count I
of the verified complaint alleged high-ranking prison officials had adopted
an unwritten policy of allowing lower-ranking officials to retaliate
against inmates by punishing them for filing grievances.         Counts II and III
alleged that the officers directly involved in the incidents described
above knew or should have known they violated his rights to petition for
redress by punishing him.       Count IV stated that he had asked Paul Delo,
superintendent    of   the   Potosi   Correctional   Facility,   to   correct   the
constitutional violations and that he had refused.          The district court
granted summary judgment on all counts after concluding that Chambers had
not presented evidence to create a genuine issue of material fact that the
conduct violations were false.


     On appeal, Chambers argues that his verified complaint alleged that
the conduct violations were false.        We need not reach the issue ruled on
by the district court, however, because Chambers executed valid releases
of his claims against the defendants in return for expunction of his
violations.     An inmate may settle his claims voluntarily like any other
litigant.     The statements signed by Chambers accepted the expunctions as
the "final resolution to [his] complaint" and a "final resolution to [his]
grievance."    There is no evidence in the record to suggest he was coerced
in any




                                        -2-
way,   and   his   federal   court   action   was   pending   when    he   signed   the
agreements.


       These facts are unlike those in Dixon v. Brown, 38 F.3d 379, 379 (8th
Cir. 1994), in which prison officials unilaterally dismissed charges
against an inmate after he alleged in a federal court action that they were
filed in retaliation against him.         Since injury inheres at the time a
retaliatory charge is filed,         the inmate's § 1983 action could not be
mooted by the unilateral action of prison officials.            Id.    In this case,
however, Chambers voluntarily released his claims and is therefore barred
from pursuing this action.


       Accordingly, the judgment of dismissal is affirmed.


       A true copy.


              Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-